Case: 4:18-cv-01744-RLW Doc. #: 25 Filed: 05/20/20 Page: 1 of 6 PageID #: 368



                             UNITED ST ATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


LARRY NEWBURN,                                 )
                                               )
                     Plaintiff,                )
                                               )
         v.                                    )           No. 4:18-CV-1744 RLW
                                               )
UNITED STA TES OF AMERICA,                     )
                                               )
                     Defendant.                )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on Defendant United States of America's Motion to

Dismiss. Self-represented Plaintiff Larry Newburn opposes the motion and it is fully briefed.

For the following reasons, the Motion to Dismiss must be granted and this case will be dismissed

without prejudice.

I. Factual and Procedural Background

       Construed liberally, Plaintiff brings this case under the Federal Tort Claims Act, 28

U.S.C. §§ 2671, et seq. ("FTCA"), alleging medical malpractice by personnel at the John

Cochran Veterans' Affairs Medical Center in St. Louis ("VAMC") who negligently treated his

ear condition on October 8, 2015. Plaintiff states he presented at the VAMC outpatient clinic on

October 8, 2015 for a routine ear wax cleaning and Shautley Ray, LPN subjected him to a

traumatic ear cleaning, which the Complaint describes as follows:

       During the procedure, I was burned with scalding hot water, both my ears were in
       so much pain and throbbing as if on fire or as if I was in surgery with no
       anesthesia. I felt my right ear being punctured. I suffered severe trauma, was in
       a state of shock. The LPN took 2 pieces of tissue out of my ear with a plastic
       spear. She showed me the tissue and spear. [Hand drawn illustration] ... I
       suffered severe pain, trauma, recurring infections, chills, fever, my face was
       swollen and looked disfigured as if I had a stroke. I still have chronic ear pain
       and can feel the scar tissue in my ear when I move my head or my neck. I have
       constant earaches. I still fear for my life that some day I'll have more
Case: 4:18-cv-01744-RLW Doc. #: 25 Filed: 05/20/20 Page: 2 of 6 PageID #: 369



        complications from my traumatic ear injury. I had a hole in my ear. My injures
        were not properly documented. In their rush to cover up their mistakes and
        wrongdoing, the VA allowed me to suffer. I could have died had I not went to
        VAMC emergency on November 8, 2015.

               I was told by emergency room attendant the infection could have spread to
        my heart or lungs and could've killed me. In that case the V AMC St. Louis
        would have gotten away with medical malpractice resulting in death.

(ECF No. 1 at 5.)

        Plaintiffs administrative claim submitted to the U.S. Department of Veterans Affairs

provides the following additional details:

        I went to VA clinic . . . for a routine ear cleaning that went horribly wrong.
        Although procedure usually takes 10 to 15 minutes, I was in office 2 hours. My
        right ear was mutilated by LPN [Shautley Ray]. Took over 4 months to heal, left
        me with a lesion in my ear, recurring infections, facial swelling, and paralysis. It
        took multiple medications and antibiotics. The injury left my face disfigured and
        the procedure left me in severe pain and discomfort. No one even put a bandage
        or ointment on my ear.

(ECF No. 1-1at93.) Plaintiff seeks $5 million in compensatory damages and $10 million in

punitive damages. (ECF No. 1 at 5.)

        On initial review of Plaintiffs Complaint under 28 U.S.C. § 1915(e), the Court dismissed

without prejudice Plaintiffs claims against individual defendants Keith Repko, Patricia

McKelvey, Cheryl Anderson, Suzzane Blaylock, Jennifer Roberts, Angie Nicholson, and Jock

Holmes; and Plaintiffs claims for age, race, or disability discrimination, violation of his patient

rights, and violation of substantive and procedural due process. (ECF No. 4 at 4-5.) The Court

ordered process to issue on defendants V AMC, Dr. Mohammad Qadir, and LPN Shautley Ray.

(Id. at 3-4.)

        The Court later granted the United States of America's Motions to Dismiss and for

Substitution of the United States of America as Defendant. (ECF No. 17.) The United States

Attorney for the Eastern District of Missouri certified that Defendants Qadir and Ray were acting

                                                 2
Case: 4:18-cv-01744-RLW Doc. #: 25 Filed: 05/20/20 Page: 3 of 6 PageID #: 370



within the scope of their employment with the VAMC at the time of the incident from which

Plaintiffs suit arises. Because the VAMC is a division of a federal agency-the Department of

Veterans Affairs-the proper defendant for Plaintiffs claim under the FTCA is the United States

of America.      28 U.S.C. §§ 2679(a), (d)(l).    The Court accordingly dismissed Defendants

VAMC, Dr. Mohammad Qadir, and LPN Shautley Ray from the case and substituted in their

place the United States of America ("Defendant"). (ECF No. 17 at 1-2.)

II. Discussion

       Defendant moves to dismiss Plaintiffs Complaint for medical malpractice under the

FTCA on the basis that Plaintiff has failed to file an affidavit stating he has obtained the written

opinion of a legally qualified health care provider that the health care providers, Dr. Qadir and

LPN Ray, failed to use such care as a reasonably prudent and careful health care provider would

have used under similar circumstances, and that such failure directly caused or contributed to the

damages Plaintiff claims.

       The FTCA is the exclusive remedy for the negligent or wrongful acts of federal

employees committed while acting within the scope of their employment. 28 U.S.C.

§ 2679(b)(l); United States v. Smith, 499 U.S. 160, 161 (1991). Essentially, the FTCA acts as a

waiver of federal sovereign immunity and vests in the district court jurisdiction over claims

arising out of the Act. 29 U.S.C. § 1346(b). Under the FTCA, the United States shall be liable

"in the same manner and to the same extent as a private individual under like circumstances"

would be liable to the claimant in accordance with the law of the place where the act or omission

occurred. 28 U.S.C. § 2674; 28 U.S.C. § 1346(b).

       Consequently, in this case, the Court must apply the law of Missouri, as it is the state in

which the acts complained of occurred. See 28 U.S.C. § 1346(b); FDIC v. Meyer, 510 U.S.


                                                 3
Case: 4:18-cv-01744-RLW Doc. #: 25 Filed: 05/20/20 Page: 4 of 6 PageID #: 371



471, 478 (1994); Mackovich v. United States, 630 F.3d 1134, 1134 (8th Cir. 2011) (per curiam).

Section 538.225 of the Missouri Revised Statutes (2010) requires a plaintiff to file an affidavit

attesting to the merits of any action against a health care provider. Devitre v. Orthopedic Ctr. of

St. Louis, LLC, 349 S.W.3d 327, 331 (Mo. 2011) (en bane). This requirement applies to claims

in federal court asserting medical malpractice under the FTCA. See Mackovich, 630 F .3d at

1135 (affirming dismissal of FTCA medical malpractice claim for failure to provide health care

affidavit); Lafromboise v. Leavitt, 439 F.3d 792, 792 (8th Cir. 2006) (same).

       The relevant portions of§ 538.225 provide:

       1. In any action against a health care provider for damages for personal injury or
       death on account of the rendering of or failure to render health care services, the
       plaintiff or the plaintiffs attorney shall file an affidavit with the court stating that
       he or she has obtained the written opinion of a legally qualified health care
       provider which states that the defendant health care provider failed to use such
       care as a reasonably prudent and careful health care provider would have under
       similar circumstances and that such failure to use such reasonable care directly
       caused or directly contributed to cause the damages claimed in the petition.


       5. Such affidavit shall be filed no later than ninety days after the filing of the
       petition unless the court, for good cause shown, orders that such time be extended
       for a period of time not to exceed an additional ninety days.

       6. If the plaintiff or his attorney fails to file such affidavit the court shall, upon
       motion of any party, dismiss the action against such moving party without
       prejudice.

Section 538.225, Mo. Rev. Stat.

       Missouri courts apply a two-part test to determine whether a plaintiff is required to file a

health care affidavit under the statute.     Devitre, 349 S.W.3d at 331-32.         First, it must be

determined whether the relationship between the relevant parties is that of health care provider

and recipient. Id. Second, it must be determined whether the true claim relates solely to the

provision of health care services. Id. at 332; Crider v. Barnes-Jewish St. Peters Hosp., Inc., 363


                                                  4
Case: 4:18-cv-01744-RLW Doc. #: 25 Filed: 05/20/20 Page: 5 of 6 PageID #: 372



S.W.3d 127, 130 (Mo. Ct. App. 2012). "This analysis applies regardless of how the plaintiff

characterizes his or her claims." Devitre, 349 S.W.3d at 331-32 (internal citation and quoted

case omitted).

        Here, both parts of the test are met, as there is no dispute that the relationship between the

parties is that of health care provider and recipient, and Plaintiffs claim for medical malpractice

relates solely to the provision of health care services. Plaintiff filed this case on October 12,

2018. Since that time, Plaintiff has not filed the health care affidavit required by § 538.225.

Pursuant to § 538.225.6, this Court is required to dismiss the action without prejudice, upon

motion of any party. Thomas v. Miller, 447 S.W.3d 667, 672 (Mo. Ct. App. 2014). The statute

makes such a dismissal mandatory. Id.

        Plaintiffs opposition to the Motion to Dismiss takes issue with the Court's prior

dismissal of some of his claims under 28 U .S.C. § 1915(e), reiterates his injuries, and alleges that

VAMC staff and the U.S. Attorney's Office have lied about his case and are engaged in a

coverup. (ECF No. 23.) Plaintiffs opposition does not address the issue of the required health

care affidavit.

        The United States of America's Motion to Dismiss must therefore be granted.               See

§ 538.225, Mo. Rev. Stat. Pursuant to the statute, the dismissal is without prejudice.

III. Conclusion

        For the foregoing reasons, this case must be dismissed without prejudice for failure to file

the health care affidavit required by § 538.225, Missouri Revised Statutes.

        Accordingly,

        IT IS HEREBY ORDERED that Defendant United States of America's Motion to

Dismiss is GRANTED. [ECF No. 19]


                                                  5
Case: 4:18-cv-01744-RLW Doc. #: 25 Filed: 05/20/20 Page: 6 of 6 PageID #: 373



       An appropriate Order of Dismissal will accompany this Memorandum and Order.




                                            ~~
                                            RONNIE L. WHITE
                                            UNITED STATES DISTRICT JUDGE


Dated this   ~of May, 2020.




                                            6
